Citation Nr: 0612627	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-32 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from July 1984 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, wherein the RO denied service connection 
for schizoaffective and bipolar disorders. 

In a September 2004 statement to the RO, the veteran's 
representative indicated that the appellant was canceling his 
hearing before a Veterans Law Judge at the RO, but that he 
desired a hearing with a local hearing officer at the RO.  
Thereafter, in November 2004, the veteran failed to appear 
for a local hearing at the RO in Newark, New Jersey.  The 
veteran has not requested that the hearing be rescheduled.
 
In April 2006, the RO indicated that they had contacted the 
veteran, who indicated that he still desired to be 
represented by the New Jersey Department of Military and 
Veterans Affairs in the instant appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that he currently has a 
psychiatric disorder that had its onset during service after 
he was appointed Corporal in the United States Marine Corps.  
In the alternative, he maintains that he had a preexisting 
psychiatric disorder that increased in severity during 
service.  

A review of the service medical records reflect that upon 
enlistment into service, the veteran was found to have been 
psychiatrically "normal" (see enlistment examination 
report, dated in May 1984).  On a Report of Medical History, 
dated in May 1984, the veteran denied having any depression 
or excessive worry, nervous trouble of any sort, or frequent 
trouble sleeping.  The remainder of the service medical 
records, to include a March 1988 separation examination 
report, are devoid of any subjective complaints or clinical 
findings of any psychiatric disability; the veteran was found 
to have been psychiatrically "normal" at discharge.  
However, post-service private medical evidence of record 
reflects that the veteran had a history of psychiatric 
pathology prior to service entrance in July 1984, such as 
atypical depression and bipolar disorder (see private 
treatment records, dated in February 1983 and January 1998, 
respectively).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

In adjudication of the instant claim in October 2002, the RO 
determined that a bipolar and schizoaffective disorders were 
not incurred in or aggravated by the military service, nor 
was either disorder manifested a to compensable degree within 
a year of service separation.  The Board notes that a VA 
examiner opined in October 2003, after a review of the claims 
file and a mental status examination of the veteran, that it 
is not more likely than not, that his schizoaffective 
disorder was related to active duty.  In bolstering her 
opinion, the VA examiner noted that the veteran had a family 
history of mental illness, which she determined was more 
likely to be the cause of his current mental problems.  The 
VA examiner, however, did not provide an opinion as to 
whether any current psychiatric disorder did preexist service 
and, if so, if it was aggravated beyond its natural 
progression therein.  

Thus, in this case, the RO has not determined whether there 
is clear and unmistakable evidence that any currently 
diagnosed psychiatric disorder preexisted the appellant's 
entry into active military service in July 1984.  The RO also 
has not determined whether, if any current psychiatric 
disorder did preexist service, there is clear and 
unmistakable evidence that the pre-existing psychiatric 
disorder was not aggravated to a permanent degree in service 
beyond that which would be due to the natural progression of 
the disease.

The Board is also of the opinion that the veteran's service 
personnel records are potentially relevant to the instant 
claim and should be obtained prior to appellate review.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection for an acquired psychiatric 
disorder, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38  U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also provides the veteran an explanation as to the type 
of evidence that is needed to establish both a (higher 
initial) disability rating and an effective date.  In light 
of the foregoing, a determination has been made that 
additional development is necessary in the current appeal.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO, via the AMC, for the 
following actions:

1.  Please send a corrective VCCA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal (i.e., 
entitlement to service connection for 
an acquired psychiatric disorder), as 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should take appropriate 
steps to secure all of the veteran's 
service personnel records from the 
service department or from any other 
appropriate source, including the 
veteran.  These records should be 
associated with the claims file.  If 
there are no records found, 
documentation used in making that 
determination should be included in the 
claims file.  The documentation should 
specifically identify all investigative 
efforts to obtain the records.

3.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule him for an examination 
to determine the nature, onset date and 
etiology of any psychiatric pathology.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  An opinion in 
response to the questions below should be 
obtained even if the appellant does not 
report for the examination.
The examiner should consider the 
information in the claims file and the 
data obtained from the examination to 
provide an opinion as to the diagnosis 
and etiology of any psychiatric disorder 
found.  All necessary tests and studies 
should be conducted.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that the onset of 
any current psychiatric disorder is 
attributable to the veteran's period of 
military service. The VA examiner is 
requested to reconcile his or her 
conclusions with the opinion of the VA 
examiner in October 2003. 

The examiner should respond to the 
following specific questions and provide 
a full statement of the basis for the 
conclusions reached:

(a.)  On the basis of the clinical record 
and the known development characteristics 
of the diagnosed psychiatric disorders, 
can it be concluded with clear and 
unmistakable certainty that each 
currently diagnosed psychiatric disorder 
preexisted the appellant's entry into 
active military service in July 1984?

(b)  If any current psychiatric disorder 
did clearly preexist service, can it be 
concluded with clear and unmistakable 
certainty that the pre-existing 
psychiatric disorder was not aggravated 
to a permanent degree in service beyond 
that which would be due to the natural 
progression of the disease?

4.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

5.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the appellant's claim. In 
that regard, a threshold determination 
must be made as to whether diagnosed 
psychiatric disorder(s) pre-existed 
service, and if so, whether it was 
aggravated by service.  The holding in 
VAOGCPREC 3-2003 should be specifically 
considered in that threshold 
determination.

If a complete grant of the claim remains 
denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
that contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 


for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





